Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 1 of 52



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

      JODY GUDGER AND RHONDA KING, on                  )
      behalf of themselves and those similarly         )
      situated,                                        )
                                                       )
             Plaintiff                                 )             CIVIL ACTION NO.
                                                       )
      v.                                               )               2:17-cv-14281-JEM
                                                       )
      CENTENE MANAGEMENT COMPANY,                      )
      LLC, a Foreign Limited Liability Company,        )
      and SUNSHINE STATE HEALTH PLAN,                  )
      INC., Florida Profit Corporation,                )
                                                       )
             Defendants.
                                                       )

                         JOINT MOTION AND BRIEF IN SUPPORT OF
                               APPROVAL OF SETTLEMENT

             The parties move the Court for an order approving the settlement agreement

      proposed by the parties. The reasons and bases for approval are set forth below in the

      supporting memorandum.

             WHEREFORE, the parties request that the Court:

             a. Find that the proposed settlement, including the settlement amounts to the

                 Opt-In Plaintiffs, the service payments to Plaintiffs Gudger and King, the

                 attorney’s fees and costs, and all other terms of the parties’ Settlement

                 Agreement, is fair and reasonable, and

             b. Enter a final order approving the proposed settlement, including the settlement

                 amounts to the Opt-In Plaintiffs, the service payments to Plaintiffs Gudger and

                 King in the amount of $10,000.00 each ($20,000.00 total for both Named

                 Plaintiffs), the Plaintiffs’ attorney’s fees and costs in the amount of
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 2 of 52



                  $179,221.44, and all other terms of the parties’ Settlement Agreement, and

                  dismissing the case with prejudice.



                                    MEMORANDUM OF LAW

             I.      The Nature of the Case and Case History.

             Plaintiff Gudger, individually and on behalf of similarly situated employees of the

      Defendants, filed her Complaint on August 7, 2017 (ECF No. 1), and Plaintiff King joined

      her, and, an Amended Complaint was filed on February 2, 2018 (ECF No. 36). Plaintiffs

      alleged violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., based

      on the Defendants exempting them and other Long Term Care (LTC) Case Managers and

      Medical Necessity Specialists (MNS) employed by the Defendants from the overtime

      provisions of the FLSA. The Defendants filed an Answer denying the allegations in the

      Amended Complaint on March 2, 2018. (ECF No. 37).

             Plaintiffs filed a motion for conditional certification, seeking to represent and send

      notice to a collective of LTC Case Managers and Medical Necessity Specialists who were

      employed by the Defendants in the State of Florida during the time period starting three

      years prior to the filing of Plaintiffs’ original Complaint (ECF No. 40). Defendants

      opposed the motion (ECF No. 42).          The Court granted Plaintiffs’ motion in part,

      authorizing notice to be sent to LTC Case Managers and Medical Necessity Specialists

      outside of the Northern District of Florida (ECF No. 63). Since the filing of this case, the

      Plaintiffs plus 80 individuals have opted into the case as plaintiffs (there are 82 Opt-In

      Plaintiffs, including the two Named Plaintiffs). As stated in the consent to join the case

      signed by each Opt-In Plaintiff, each designated Plaintiffs’ counsel to represent them. Each


                                                        2
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 3 of 52



      Opt-In Plaintiff also designated Plaintiffs to make decisions for them regarding all matters

      concerning the litigation, including negotiating a resolution of their claims (Id.).

               During the course of the litigation, the parties engaged in extensive factual

      investigation and formal and informal discovery relating to the claims of the Plaintiffs and

      the Opt-In Plaintiffs in the case, including interviewing witnesses, obtaining information

      relating to the employment and earnings of each Opt-In Plaintiff, and propounding and

      responding to written discovery. The parties have vigorously litigated this case and they

      have conducted extensive discovery and a thorough investigation into and evaluation of

      the law and facts relating to matters set forth in this action. See Declaration of Noah Storch

      (hereinafter “Storch Decl.”) at ¶10.

               Following discovery and investigation, the parties mediated the case before a

      certified mediator in Miami on July 30, 2019. At that mediation, the parties reached a

      settlement of the case which is reflected in the Confidential Settlement Agreement and

      Release (“Settlement Agreement”). See Storch Decl. at ¶11.

               The Settlement Agreement is filed herewith as Exhibit 1 to Storch Decl. The

      Settlement Agreement provides for payment of the Total Settlement Amount of

      $385,000.00. Of this total sum, $185,278.56 is to be paid to the Plaintiffs and Opt-In

      Plaintiffs for their alleged damages and allocated to each individual as Individual

      Settlement Payments based upon various factors, including dates of employment in an

      eligible position, rates of pay, and opt-in dates. 1 The Settlement Agreement further


      1
        As part of the negotiation and settlement of this matter, the parties agreed that $5,500.00 of the Total
      Settlement Amount would be apportioned and used for Individual Settlement Payments in the amount of
      $250.00 to each of the Ineligible Plaintiffs. The amounts to be paid to the Ineligible Plaintiffs are included
      in the $185,278.56 total above. As agreed by the Parties, an unallocated residual of $500.00 from this
      portion of the Total Settlement Amount shall be used toward the Settlement Administrator’s expenses.


                                                                 3
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 4 of 52



      provides for payment of a $10,000.00 service payment to each of the named Plaintiffs

      Gudger and King in recognition of their services on behalf of the collective (total of

      $20,000.00), and payment of a sum of $179,221.44 to Plaintiffs’ counsel as attorney’s fees

      and costs, including the costs of administration of the settlement. The attorney’s fees and

      costs were separately negotiated, and the parties agree that Plaintiffs’ Counsel shall be paid

      this amount. In exchange for this consideration, the Plaintiffs and Opt-In Plaintiffs have

      agreed to release claims for overtime (and consistent with the doctrine of res judicata) up

      to and through the date of the execution of the Settlement Agreement and to dismiss the

      case with prejudice. All terms of the Settlement Agreement are subject to the Court’s

      approval.

             The Defendants have agreed to the settlement for the purpose of efficiently

      resolving this litigation and thereby saving further litigation expenses. Defendants do not

      admit the alleged violations contained in the Amended Complaint and maintain that they

      at all times acted in good faith and without knowledge of or participation in any alleged

      wrongdoing. Defendants maintain that Plaintiffs Gudger and King and the Opt-In Plaintiffs

      were properly classified as exempt from overtime under the FLSA. The Plaintiffs have

      agreed to the settlement because they believe that it represents a fair, adequate and

      reasonable settlement of the case under all circumstances and takes into account the risks

      and costs of going forward with the case.

             Through a settlement administrator, each of the Opt-In Plaintiffs has been notified

      of the terms of the settlement as it relates to them, including the amount of the settlement

      payment they will receive. All Opt-In Plaintiffs had an opportunity to submit an objection

      to the settlement. The 45-day deadline for submitting objections has expired. No Opt-In


                                                        4
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 5 of 52



      Plaintiff submitted an objection to the settlement. See Storch Decl. at ¶13. This joint

      motion and brief for approval of the settlement follows.

             II.     Approval of FLSA Collective Action Settlements.

             The Eleventh Circuit has held that FLSA claims may only be settled or

      compromised in one of two ways: supervision by the Secretary of Labor under 29 U.S.C.

      § 216(c), or court approval. Lynn’s Food Stores, Inc. v. U.S. US Dep’t of Labor, 679 F.2d

      1350, 1353 (11th Cir. 1982); see Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714

      (E.D. La. 2008) (containing an extended discussion of FLSA settlements, approval, and the

      differences between FLSA class actions and Fed. R. Civ. P. 23 class actions).

             As stated in Lynn’s Foods, the court must determine that the settlement is a “fair

      and reasonable resolution of a bona fide dispute over FLSA provisions.” 679 F.2d at 1355.

      The purpose of the requirement that there be a “bona fide dispute” is to ensure that the

      parties are not “negotiating around the clear FLSA requirement of compensation for all

      hours worked, minimum wages, maximum hours, and overtime.” Collins, 568 F. Supp. 2d

      at 719. In short, the court must find that there is “some doubt” the plaintiffs would succeed

      on the merits of their claims. Id. However, as stated in Lynn’s Foods, “[i]f a settlement in

      an employee FLSA suit does reflect a reasonable compromise over issues, such as FLSA

      coverage or computation of back wages that are actually in dispute, we allow the district

      court to approve the settlement in order to promote the policy of encouraging settlement of

      litigation.” Lynn’s Foods, 679 F.2d at 1354. Courts are to review FLSA settlements with

      a strong presumption in favor of finding a settlement fair.        See Bonetti v. Embarq

      Management Co., 715 F.Supp.2d 1222, 1227 (M.D. Fla. 2009) (“[i]f the parties are

      represented by competent counsel in an adversary context, the settlement they reach will,


                                                        5
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 6 of 52



      almost by definition, be reasonable.”).

             A.      There Exists a Bona Fide Dispute.

             There exists a bona fide dispute in this case over several issues, including the

      Defendants’ “administrative” and “professional” employee exemption defenses under 29

      U.S.C. § 213(a)(1), the computation of potential damages, the number of overtime hours

      worked by each plaintiff, the “good faith” defenses under 29 U.S.C. §§ 259 and 260, and

      the “willfulness” requirement to trigger a potential third year of liability under 29 U.S.C. §

      255. The parties believe there are bona fide disputes on all of the above issues, disputes

      that would have to be resolved by summary judgment or a trial on the merits. The parties

      recognize that, among these disputes, proof of the exemption defenses and the number of

      hours worked by the Plaintiffs would entail substantial time, effort, and expense, and

      present significant risks for both parties because of the need to examine extensive data and

      obtain fact-specific information from the individual Opt-In Plaintiffs.

             Based upon the foregoing, there are clearly “bona fide” disputes in this case.

             B.      The Settlement Is Fair and Reasonable.

             The existence of a “bona fide” dispute is a significant indicator that the settlement

      is fair and reasonable. The Court should further look at the “strength and nature of the

      claim in light of the possible defenses.” Collins v. Sanderson Farms, 568 F. Supp. 2d at

      719 n. 6, quoting Brask v. Heartland Automotive Svs., 2006 WL 2524212, at *2 (D. Minn.

      2006). However, in undertaking this analysis the court should keep in mind the policy

      favoring settlement as the preferred means of resolving cases and the “strong presumption”

      in favor of finding a settlement to be fair. Id.; Cotton v. Hinton, 559 F.2d 1326, 1331 (5th

      Cir. 1977). “A settlement is in large measure a reasoned choice of a certainty over a


                                                        6
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 7 of 52



      gamble, the certainty being the settlement and the gamble being the risk that comes with

      going to trial.” Paradise v. Wells, 686 F. Supp. 1442, 1446 (M.D. Ala. 1988). It is not

      “whether the proposed [settlement] is the best possible deal,” but whether it is “at a

      minimum, fair, adequate and reasonable.” Id. at 720.

              Based upon the factors described herein, the parties believe that the settlement is

      fair and reasonable.

              Subject to Court approval, the settlement provides for the Defendants to pay in

      settlement of all claims in the case the amount of $385,000.00, which is allocated as

      follows: $185,278.56 is to be paid to the Plaintiffs and Opt-In Plaintiffs for their alleged

      damages and allocated to each individual based upon various factors, including dates of

      employment in an eligible position, rates of pay, and opt-in dates; service payment to each

      of the named Plaintiffs Gudger and King in recognition of their services on behalf of the

      collective (total of $20,000.00); $500.00 will be used toward payment of the Settlement

      Administrator’s fees and expenses; and a separately negotiated payment of a sum of

      $179,221.44 to Plaintiffs’ counsel as attorney’s fees and costs, including all additional costs

      of administration of the settlement.

              The application of objective factors for the Individual Settlement Payments to Opt-

      In Plaintiffs (based on dates of employment, rates of pay, and opt-in dates) ensures that

      each Plaintiff is treated fairly. The vast majority of the Plaintiffs were only employed for

      a short period during the possible statute of limitations, and thus the individual payments

      are relatively small. 2    The Individual Settlement Payments represent a reasonable


      2
        Defendants changed their policy regarding payment of overtime and began paying LTC Case Managers
      overtime in July 2016 in anticipation of changes to the FLSA regulations.



                                                          7
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 8 of 52



      approximation of the overtime hours that the Opt-In Plaintiffs worked, plus an equal

      amount of liquidated damages. See Storch Decl. at ¶22. The settlement also reflects an

      appropriate discount for anticipated challenges in establishing liability and damages, such

      as the possibility of Defendants proving one of their exemption defenses and the

      uncertainty associated with proving the Defendants’ alleged “willfulness” as required by

      29 U.S.C. § 260. The Plaintiffs have the burden of proof in showing the Defendants acted

      “willfully” in failing to pay overtime in order to secure a third year of damages.

      Accordingly, the settlement represents an excellent result for all Opt-In Plaintiffs,

      inasmuch as it is well within the range of what each could reasonably expect to recover if

      they had prevailed at trial. Moreover, all or some of them could have recovered nothing if

      they had taken the case to trial.

              Finally, while Fed. R. Civ. P. 23 does not control Rule 216(b) collective actions, in

      deciding whether an FLSA settlement is fair and reasonable, courts have considered the

      following additional factors that have been utilized in Rule 23 class actions: “(1) the

      existence of fraud or collusion behind the settlement; (2) the complexity, expense, and

      likely duration of the litigation; (3) the stage of the proceedings and the amount of

      discovery completed; (4) the probability of plaintiffs’ success on the merits; (5) the range

      of possible recovery; and (6) the opinions of class counsel, class representatives and absent

      class members.” Collins, 568 F. Supp. 2d at 722. The following discusses these factors

      starting with the sixth factor.




                                                        8
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 9 of 52



             1.      The Opinions of Plaintiffs’ Counsel, Named Plaintiffs, and Opt-In
                     Plaintiffs.

             a.      Opinion of Plaintiffs’ Counsel.

             For the reasons stated above, Plaintiffs’ Counsel believes that the settlement is fair,

      adequate, and reasonable, and represents an excellent result for the Opt-In Plaintiffs. The

      settlement provides significant monetary relief to Opt-In Plaintiffs in light of the overtime

      allegedly due, and the various defenses raised by the Defendants to recovery and the

      amount of recovery. See Storch Decl. at ¶23. Based upon these factors, it is Plaintiffs’

      Counsel’s reasoned judgment that the settlement is fair, adequate and reasonable. Collins,

      568 F. Supp. 2d at 727 (“The Court is entitled to rely on the judgment of experienced

      counsel in its evaluation of the merits of a class action settlement.”).

             b.      Opinion of Named Plaintiffs.

             The Plaintiffs’ representatives, Jody Gudger and Rhonda King, having not objected

      to the settlement and having signed the Settlement Agreement, have shown their support

      for it. They actively participated in the mediation and settlement negotiations and are fully

      aware of the various factors considered in the negotiation of the settlement and the arrival

      of the settlement amounts for each Opt-In Plaintiff and the attorney’s fees and costs. See

      Storch Decl. at ¶27.

             c.      Opinions of Opt-In Plaintiffs.

             As observed in Collins, 568 F. Supp. 2d at 727-28,

             The consideration of the “opinions of absent class members” is one that
             perhaps reflects the starkest difference between class actions under Rule 23
             and collective actions pursuant to § 216(b), that is, the requirement that class
             members affirmatively give their consent to join in the latter. All the present
             plaintiffs to this collective action have agreed to join in this lawsuit, and be
             represented by the named plaintiffs' counsel. [footnote omitted.] Further,


                                                         9
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 10 of 52



              counsel has averred in an affidavit that all those who have consented to
              participate have received the description of the settlement, whether they
              joined the lawsuit prior to the settlement agreement or after (those who
              joined after received notice of the settlement's terms approved by the Court)
              . . . . Thus all participating plaintiffs have expressed an opinion regarding
              the settlement, to a degree that satisfies the Court, by virtue of remaining in
              the lawsuit. Because no real “absent” class members exist whose rights will
              be determined in this settlement who have not consented to participate, the
              Court need not consider such interests as it would in a settlement of a class
              action under Rule 23.

              While, as noted in Collins, none of the Opt-In Plaintiffs in this case are “absent

      class members” in the sense that class members are in a Rule 23 class action, each Opt-In

      Plaintiff received notice of the settlement and was advised of the amount that he or she will

      receive. Not one of the 82 Opt-In Plaintiffs has objected to the settlement. See Storch

      Decl. at ¶28. This shows that the Opt-In Plaintiffs support the fairness, adequacy, and

      reasonableness of the settlement.

              2.      The Existence of Collusion Behind the Settlement.

              There has been no collusion behind the settlement and there has been no allegation

      of any. The parties participated in a full-day mediation with an experienced mediator to

      negotiate the settlement terms and spent many hours revising and exchanging drafts of

      settlement documents to reach an arm’s length settlement. See Storch Decl. at ¶29. The

      proposed settlement is the product of vigorous litigation and extensive negotiation.

              3.      The Complexity, Expense, and Likely Duration of the Litigation.

              The case presents complex legal and factual issues. If the case were to be fully

      litigated, it would likely entail taking depositions of all or a significant majority of the Opt-

      in Plaintiffs, as well as the depositions of a significant number of non-party witnesses on

      such issues as Defendants’ exemption and “good faith” defenses, whether the Defendants’



                                                         10
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 11 of 52



      conduct was “willful” for purposes of the applicable statute of limitations, the number of

      hours worked by the Opt-in Plaintiffs, and the method of calculating potential damages.

      This discovery would result in substantial additional time and expense in further litigation

      of the case beyond that already incurred. Summary judgment proceedings, a decertification

      motion, a trial on the merits of issues not resolved at summary judgment, and potential

      subsequent hearings and/or separate proceedings on damages would have been lengthy,

      time consuming, and expensive, given the size of the collective and the vigorous defense

      mounted so far by the Defendants, and would likely result in protracted appellate

      proceedings lasting many, many years.

             4.      The Stage of the Proceedings and Amount of Discovery Completed.

             At the time of the settlement, the case was in a relatively advanced stage. During

      the course of the litigation, the parties engaged in extensive factual investigation and formal

      and informal discovery relating to the claims of the Plaintiffs and the Opt-In Plaintiffs in

      the case, including interviewing witnesses, obtaining information relating to the

      employment and earnings of each Opt-In Plaintiff, and propounding and responding to

      written discovery. The parties have vigorously litigated this case and they have conducted

      extensive discovery and a thorough investigation into and evaluation of the law and facts

      relating to matters set forth in this action. See Storch Decl. at ¶11. The stage of the

      proceedings demonstrates that the settlement is based upon an adequate investigation and

      evaluation of the relative strengths and weaknesses of both parties’ cases.

             5.      The Range of Possible Recovery

             The settlement in this case is well within the range of possible recovery. As noted

      above, the settlements amounts represent payment of a reasonable approximation of the


                                                        11
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 12 of 52



      overtime hours that the Opt-In Plaintiffs worked, based on a half-time method of

      calculating overtime pay, plus an equal amount of liquidated damages. See Storch Decl.

      at ¶20. The settlement also reflects an appropriate discount for anticipated challenges in

      establishing liability and damages, such as the possibility of Defendants proving one of

      their exemption defenses and the uncertainty associated with proving the Defendants’

      alleged “willfulness” as required by 29 U.S.C. § 260.          Accordingly, the settlement

      represents an excellent result for all Opt-In Plaintiffs, particularly considering that they

      could have recovered nothing.

             6.      The Probability of the Plaintiffs’ Success on the Merits.

             In entering into the settlement, the Plaintiffs and their counsel have considered the

      likelihood of success at trial. While the Plaintiffs believe there was a likelihood of success

      on the issue of whether the Plaintiffs were improperly exempted from the overtime

      provisions of the FLSA, Defendants vigorously dispute the issue of liability and believe

      they have strong evidence showing the exempt duties of the Plaintiffs, which would be

      further developed through additional discovery. Defendants also believe that discovery of

      the Opt-in Plaintiffs would show numerous individual issues supporting decertification of

      the collective action, which applies a much higher standard than the conditional

      certification stage. There were also substantial disputes relating to the number of overtime

      hours worked by the Plaintiffs, the limitations period, and whether the Plaintiffs could

      recover liquidated damages and prove “willfulness.”          These issues pose significant

      obstacles to ultimate success and the amount of the recovery that could be obtained.

      Therefore, the settlement is in the best interest of the Opt-In Plaintiffs and is fair and

      reasonable.


                                                        12
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 13 of 52



             III.    The Service Payments to Named Plaintiffs Jody Gudger and Rhonda
                     King.

             The Settlement Agreement also provides for the payment of $10,000.00 to each of

      the named Plaintiffs, Jody Gudger and Rhonda King. This amount is fair and reasonable

      in light of their substantial services to the Opt-In Plaintiffs. Plaintiffs Gudger and King

      have participated actively in the case and expended many hours in service of the Opt-In

      Plaintiffs. They have informed themselves of the facts and legal theories underlying the

      case and of the nature of representative collective actions under the FLSA. They have

      assisted counsel in communicating with the Opt-In Plaintiffs, and actively participated in

      the mediation and settlement negotiations, as well as assisted Plaintiffs’ Counsel in

      numerous other ways in service to the Opt-In Plaintiffs. See Storch Decl. at ¶26-27. They

      have taken a substantial risk of being saddled with a significant judgment for costs and

      expenses in the event the case was unsuccessful. The courts have routinely approved

      service payments to class representatives in class actions, including FLSA collective

      actions. See, e.g., Su v. Elec. Arts, Inc., No. 6:05-cv-131-Orl-28JGG, 2006 WL 4792780,

      at *5 (M.D. Fla. Aug. 29, 2006); Plummer v. PJCF, LLC, No. 2:15-cv-37-FtM-38CM,

      2015 WL 5952426, at *3 (M.D. Fla. Oct. 13, 2015); Ingram v. Coca-Cola Company, 200

      F.R.D. 685 (N.D. Ga. 2001).

             IV.     The Attorney’s Fees and Costs Paid to Plaintiffs’ Counsel.

             The Settlement Agreement provides that Plaintiffs’ counsel will receive

      $179,221.44 in payment of attorney’s fees and costs, including costs of administration of

      the settlement. These amounts were negotiated separately from those amounts proposed

      to be paid to the Plaintiffs and Opt-In Plaintiffs. These amounts are fair and reasonable,



                                                      13
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 14 of 52



      given the fees and costs incurred in this matter, as well as Plaintiffs’ Counsel’s extensive

      experience litigating FLSA collective actions, the Defendants’ vigorous defense, and the

      excellent results obtained on behalf of Plaintiffs and the Opt-In Plaintiffs. Declaration of

      See Storch Decl. at ¶34.

              As stated in Vogenberger v. ATC Fitness Cape Coral, LLC, Case No. 2:14-cv-436-

      FtM-29CM, 2015 WL 1883537, at *4, (M.D. Fla., Order of April 15, 2015), an FLSA case,

      “[a]lthough the Court must consider the reasonableness of any award of attorney's fees, it

      is not required to conduct an in-depth analysis of the award unless it is unreasonable on its

      face.” 2015 WL 1883537, at *5 (finding the requested fees reasonable “upon consideration

      of the time and effort spent by Plaintiffs’ counsel, his experience litigating FLSA collective

      actions, as represented by the parties, and the time and effort by Plaintiffs’ counsel that still

      will be necessary to effectuate the settlement”); see also King v. My Online Neighborhood,

      Inc., No. 6:06-cv-435-Orl-22JGG, 2007 WL 737575, at *4 (M.D. Fla. Mar. 7, 2007). The

      Named Plaintiffs actively participated in negotiation of the settlement, including separate

      negotiation of the attorney’s fees and costs. The Opt-In Plaintiffs received notice of the

      terms of the settlement, including the attorney’s fees and costs to be paid, and none objected

      to the amount. The attorney’s fees and costs are reasonable in light of the extensive time

      spent by Plaintiffs’ Counsel litigating this case and obtaining an excellent result for the

      Opt-In Plaintiffs.

              VI.     Conclusion

              Based upon the foregoing, the parties request that the Court enter an order

      approving the settlement agreement proposed by the parties, including the settlement

      amounts to the Opt-In Plaintiffs, the service payments to Plaintiffs Gudger and King,


                                                         14
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 15 of 52



      Plaintiffs’ attorney’s fees and costs, and all other terms of the parties’ Settlement

      Agreement, and dismiss this action with prejudice. A proposed order is filed herewith.

             Dated this 17th day of April 2020.

             Respectfully submitted,

       RICHARD CELLER LEGAL, P.A.                   LITTLER MENDELSON, P.C.
       10368 W. SR. 84, Suite 103                   Wells Fargo Center
       Davie, Florida 33324                         333 S.E. 2nd Avenue, Suite 2700
       Tel: (954) 243-4295                          Miami, Florida 33131
       Fax: (954) 337-2771                          Tel: (305) 400-7500
                                                    Fax: (305) 603-2552
       /s/ Noah E. Storch
       Noah E. Storch, Esq.                         /s/ Breanne Sheetz Martell
       Florida Bar No. 0085476                      Aaron Reed, Esq.
       E-mail: noah(@floridaovertimelawyer.com      Florida Bar No. 0557153
                                                    E-mail: areed@littler. com
       Attorneys for Plaintiffs
                                                    Douglas E. Smith, Esq.
                                                    E-mail: desmith@littler. com
                                                    Breanne Sheetz Martell, Esq.
                                                    E-mail: bsmartell@littler.com
                                                    LITTLER MENDELSON, P.C.
                                                    600 University Street, Suite 3200
                                                    Seattle, W A 981 01.3122
                                                    Tel: (206) 623-3300
                                                    Fax: (206) 447-6965

                                                    Attorneys for Defendants




                                                     15
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 16 of 52



                                 CERTIFICATE OF SERVICE

             The undersigned certifies that on this 17th day of April, 2020, a true and correct

      copy of the foregoing document was:



               ELECTRONICALLY FILED in the US District Court, Southern District of
                Florida, using the CM/ECF system which will send notification of such filing
                to all counsel of record, listed below.


               SERVED by email, pursuant to the Email Service Agreement of the parties
                on the following parties.




                                                  /s/ Noah E. Storch
                                                  Noah E. Storch, Esq.




                                                     16
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 17 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 18 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 19 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 20 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 21 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 22 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 23 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 24 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 25 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 26 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 27 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 28 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 29 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 30 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 31 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 32 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 33 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 34 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 35 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 36 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 37 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 38 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 39 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 40 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 41 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 42 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 43 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 44 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 45 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 46 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 47 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 48 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 49 of 52
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 50 of 52



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION


   JODY GUDGER AND RHONDA KING, on                 )
   behalf of themselves and those similarly        )
   situated,                                       )
                                                   )
          Plaintiff                                )                 CIVIL ACTION NO.
                                                   )
   v.                                              )                 2:17-cv-14281-JEM
                                                   )
   CENTENE MANAGEMENT COMPANY,                     )
   LLC, a Foreign Limited Liability Company,       )
   and SUNSHINE STATE HEALTH PLAN,                 )
   INC., Florida Profit Corporation,               )
                                                   )
          Defendants.
                                                   )
                                                   )


                           FINAL ORDER AND JUDGMENT
               GRANTING JOINT MOTION FOR APPROVAL OF SETTLEMENT

          This matter is before the Court on the parties’ Joint Motion and Brief in Support of

   Approval of Settlement. Having considered the arguments of counsel, all applicable law, and any

   objections properly made to the settlement, and based upon the memoranda, exhibits, and all the

   files and proceedings herein, the Court ORDERS as follows:

          1.      This Final Order and Judgment adopts and incorporates the parties’ Settlement

   Agreement, the terms defined therein, and all exhibits thereto.

          2.      The parties’ Joint Motion and Brief in Support of Approval of Settlement is

   GRANTED.

          3.      The parties’ Settlement Agreement is APPROVED as a fair and reasonable

   resolution of a bona fide dispute over wages allegedly owed under the Fair Labor Standards Act.
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 51 of 52



   The Court approves the service payments to Named Plaintiffs Gudger and King, the attorneys’

   fees and costs, and all other terms of the parties’ Settlement Agreement.

           4.      In their consent to join forms filed with this Court, each of the Opt-In Plaintiffs

   designated Plaintiffs’ counsel to represent them and also designated Named Plaintiffs to make

   decisions for them regarding all matters concerning the litigation, including negotiating a

   resolution of their claims. Additionally, a settlement administrator mailed notice of the Settlement

   to each Opt-In Plaintiff to inform them of the Settlement terms, and each Opt-In Plaintiff had an

   opportunity to object to the Settlement within 45 days. No Opt-In Plaintiff objected to the

   Settlement.

           5.      The Court directs the parties and their counsel to implement and consummate the

   Settlement Agreement in accordance with its terms and provisions. The parties are hereby

   authorized, without further approval from the Court, to agree to and adopt such amendments,

   modifications, and expansions of the Settlement Agreement and all exhibits thereto as (i) are

   consistent in all material respects with this Final Order and Judgment, and (ii) do not limit the

   rights of the Opt-In Plaintiffs.

           6.      The Settlement Agreement is binding on all Opt-In Plaintiffs, as defined in the

   parties’ Settlement Agreement and listed in Exhibit A to the Agreement. The Court adjudges that

   the Opt-In Plaintiffs have fully, finally, and conclusively compromised, settled, discharged,

   dismissed, and released any and all Released Claims against Defendants and the Released Parties,

   as provided in Paragraph 9 of the Settlement Agreement. The Opt-In Plaintiffs shall be and are

   hereby permanently barred and enjoined from filing, commencing, prosecuting, intervening in, or

   participating as a plaintiff, claimant, opt-in, or class member in any other lawsuit or administrative,

   regulatory, arbitration, or other proceeding, including any class or collective action proceeding, in



                                                     2
Case 2:17-cv-14281-JEM Document 158 Entered on FLSD Docket 04/17/2020 Page 52 of 52



   any jurisdiction based on any and all of the Released Claims under the terms of the Settlement

   Agreement.

          7.      Neither this Final Order and Judgment nor any aspect of this Settlement is to be

   offered as evidence of, or construed or deemed as an admission of, liability, culpability,

   negligence, or wrongdoing on the part of Defendants or their employees or agents.

          8.      This case, including all individual and collective claims presented thereby, is

   hereby DISMISSED WITH PREJUDICE, with each party to bear their own fees and costs,

   except as set forth in the Settlement Agreement.

          9.      The Court hereby enters Judgment approving the terms of the Settlement. This

   Order shall constitute a final judgment for purposes of Fed. R. Civ. P. 58.

          10.     Without affecting the finality of this Final Order and Judgment for purposes of

   appeal, this Court shall retain exclusive jurisdiction with respect to the implementation and

   enforcement of the Settlement Agreement.

          11.     The Clerk is directed to remove all dates from the Court’s calendar.

   ORDERED in Chambers at Miami, Florida, this ___ day of ___________, 2020.




                                                          ____________________________________
                                                          JOSE E. MARTINEZ
                                                          UNITED STATES DISTRICT JUDGE




                                                      3
